In a negligence action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County, dated December 1, 1995, which, upon a jury verdict in favor of the defendant and against them, dismissed the complaint.
Ordered that the judgment is affirmed.
The verdict in the defendant’s favor was not against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129).
The plaintiffs’ remaining contentions are without merit. Friedmann, J. P., Florio, McGinity and Luciano, JJ., concur.